DETAILED ACTION
The present Office action is in response to the amendments filed on 28 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 10, 17, 24, 26, 29, 33, and 34 have been amended. Claims 2, 3, 7-9, 13, 14, 16, 18-23, 25, 27, 30, 32, 35, and 36 have been cancelled. No claims have been added. Claims 1, 4-6, 10-12, 15, 17, 24, 26, 28, 29, 31, 33, and 34 are pending and herein examined. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 DECEMBER 2020, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 4-6, 10-12, 15, 17, 24, 26, 28, 29, 31, 33, and 34 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2018/0242006 A1 (hereinafter See Kerofsky, FIG. 3. The disclosure of Yin provides for a PPS extension for signaling syntax information. See Yin, TABLE 6 and [0088]. However, neither Kerofsky nor Yin, taken alone or in combination, teach the reshaping parameter associated with a PPS as set forth in the claims. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4-6, 10-12, 15, 17, 24, 26, 28, 29, 31, 33, and 34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481